Citation Nr: 0428499	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  01-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right elbow.

2.  Entitlement to service connection for depression, to 
include on as secondary to a service-connected disability.

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right knee injury, status post 
medial meniscectomy with plica excision and anterior laxity 
(right knee instability).

4.  Entitlement to an initial disability rating in excess of 
20 percent for right sacroiliitis, to include the entire 
lumbosacral area (low back disability).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
November 1984 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from numerous rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In a December 2000 rating decision, the RO granted a 
temporary total disability rating pursuant to the provisions 
of 38 C.F.R. § 4.30 (based on a period of convalescence from 
April 25, 2000, through May 31, 2000).  By that same rating 
action, the RO denied an increased rating in excess of 10 
percent for the veteran's right knee medial meniscectomy with 
chondromalacia, and restored the 10 percent rating on the 
date following the termination of the temporary total rating.  
In an October 2000 rating decision, the RO extended the 
temporary total rating based on a period of convalescence 
from April 25, 2000, through September 30, 2000, and restored 
the 10 percent disability rating for the right knee condition 
on the occasion following the termination of the temporary 
total rating.  In a rating decision, dated in November 2000, 
the RO denied the veteran's claim seeking an extension of a 
temporary total disability rating under 38 C.F.R. § 4.30 
beyond September 1, 2000, and continued the denial of an 
increased rating in excess of 10 percent for the veteran's 
right knee condition.  In December 2000, the veteran filed a 
notice of disagreement (NOD).

By a rating decision in January 2001, the RO granted an 
extension of the temporary total disability rating based on a 
period of convalescence from April 25, 2000, through January 
31, 2001, and again restored the 10 percent rating for the 
right knee condition (then characterized as a right knee 
medial meniscectomy with plica excision), effective from 
February 1, 2001.  The RO furnished the veteran a statement 
of the case (SOC) in January 2001, which addressed the denial 
of an increased rating for the right knee.  In March 2001, 
the veteran filed his substantive appeal.

In a January 2001 rating decision, the RO denied the 
veteran's claim seeking entitlement to a TDIU rating.  In 
January 2001, the veteran filed an NOD.  The RO furnished the 
veteran an SOC in March 2001; and a substantive appeal was 
received by the RO during that same month.

In a January 2002 rating decision, the RO granted service 
connection for the right sacroiliac joint, evaluated as 20 
percent disabling, and for arthritis of the right knee, 
evaluated as 10 percent disabling.  The RO also increased the 
disability rating from 10 percent to 20 percent for the 
veteran's residuals of a right knee injury, status post 
medial meniscectomy with plica excision and anterior laxity 
(right knee instability), effective from February 1, 2001.  
The RO sent the veteran a letter to this effect, along with a 
copy of the January 2001 rating decision and notice of his 
appellate rights.  Since the record does not reflect that the 
veteran has initiated an appeal concerning the level of 
disability assigned for the right knee arthritis, this matter 
is not a part of the current appeal.

Moreover, as the 20 percent rating for the veteran's right 
knee instability is not the highest rating available for the 
discrete manifestations of this condition, and as the veteran 
is presumed to seek the maximum available benefit for a 
disability, his claim for an increased rating for right knee 
instability remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

By a separate rating decision, dated June 2002, the RO 
rephrased the veteran's low back disability as right 
sacroliitis to include the entire lumbosacral spine, and 
continued the 20 percent rating for this disability.  The 
veteran filed an NOD contesting the 20 percent rating 
assigned of the low back disability.  In September 2002, the 
RO furnished the veteran an SOC; and a substantive appeal was 
received by the RO during the same month.  Since the veteran 
disagreed with the initial rating assigned for his low back 
disability, the Board has recharacterized this claims as 
reflected on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In a September 2003 rating decision, the RO denied service 
connection for arthritis of the right elbow.  Later that 
month, the veteran filed an NOD.  In December 2003, the RO 
furnished the veteran an SOC; and a substantive appeal was 
received by the RO during that same month.

In July 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted via videoconference before 
the undersigned Veterans Law Judge (formerly known as a 
Member of the Board); he also testified at an RO hearing in 
June 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that, for various reasons, each of the issues must be 
remanded for further action.

As a preliminary matter, during the course of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  This liberalizing law is applicable to the veteran's 
claims because they are pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

To date, the RO has sent the veteran "VCAA" letters in June 
2001 and December 2002.  Both of these letters discuss the 
elements of a claim for service connection, and with the 
exception of the veteran's right elbow and depression claims, 
he is seeking either higher ratings or a TDIU.  The VCAA and 
its implementing regulations include notification provisions.  
As part of the notice, VA must specifically inform the 
claimant and his representative of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  As such, a VCAA letter must specifically:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).  Accordingly, those 
issues must be remanded.

As part of the notice, VA notes that effective September 26, 
2003, substantive changes have been made to the criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  In the October 2003 
Supplemental Statement of the Case (SSOC) and during the July 
2004 Board hearing, the veteran was notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243.  Pursuant 
to the VA's duty to assist under the VCAA, however, and for 
the reasons stated below, the Board finds that VA must afford 
him a new examination that addresses the criteria 
contemplated by the new provisions.  For this reason as well, 
the veteran's low back claim must be remanded.

During the July 2004 hearing, the veteran reported that his 
right knee instability and low back disability had worsened 
since the most recent VA examinations.  As such, pursuant to 
the VCAA, the Board concludes that his low back and right 
knee instability claims must be remanded for the veteran to 
undergo a contemporaneous and thorough VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With respect to his right elbow disability claim, in his 
statements and testimony, the veteran essentially reports 
that he has had right elbow problems since an in-service 
injury.  In this regard, the Board notes that in Charles v 
Principi, 16 Vet. App. 370, 374-75 (2002), the Court held 
that the veteran is competent to report that he or she has 
experienced a continuity of symptoms since service.  As such, 
pursuant to the VCAA, the Board finds that the veteran must 
be scheduled for a pertinent VA examination, and that in the 
examination report, the examiner must offer an opinion as to 
the likelihood that any right elbow disability found to be 
present is related to or had its onset during service.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In a March 2004 rating decision, the RO denied service 
connection for depression claimed as secondary a service 
connection disability.  In May 2004, the veteran, citing the 
RO's March 29, 2004, notice letter, challenged its denial of 
service connection for depression.  The Board accepts the 
veteran's May 2004 statement as a Notice of Disagreement 
(NOD) pursuant to 38 C.F.R. § 20.201 (2003); however, to 
date, the RO has not issued him a Statement of the Case (SOC) 
with respect to this claim.  Under these circumstances, the 
Board must remand this issue to the RO for the issuance of a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  In addition, in the SOC, the RO must consider 
the veteran's newly submitted VA evidence.

The determinations of the veteran's perfected claims seeking 
higher ratings for his right knee instability and low back 
disability, his perfected appeal of his claim of service 
connection for right elbow disability, and his disagreement 
with the denial of service connection for depression thus 
each must be remanded.  Further, because the resolution of 
those claims might potentially impact his TDIU claim, these 
claims are inextricably intertwined with the TDIU claim, and 
a Board decision on his TDIU claim at this time would be 
premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

With regard to his TDIU claim, the Board observes that in 
June 2001 report, a VA rheumatologist stated that due to his 
low back disability, the veteran was unable to work.  In a 
November 2002 VA outpatient entry, an examiner opined that 
the veteran was not capable of "any type of work which 
requires the use of his limbs or back."  In addition, in 
January 2003, a VA outpatient examiner indicated that the 
veteran was no longer able to perform the functions required 
of a secretary due to his chronic wrist and digit pain.  
Further, in a January 2003 private medical report, the 
veteran's treating physician, Dr. Charles W. Bounds, reported 
that due to his right knee rheumatoid arthritis and secondary 
osteoarthritis, which he stated were of service origin, the 
veteran was unable to perform "any type of gainful 
employment."  In a September 2003 VA outpatient entry, an 
examiner opined that the veteran was on long-term disability 
due to both of his knees and that he was unable to seek 
gainful employment.  Notwithstanding the above, as stated in 
the October 2003 SSOC, the RO has confirmed and continued its 
denial of the veteran's TDIU claim on the basis that the 
evidence did not establish that he was unemployable "solely 
due to service-connected disabilities."

Further, with regard to his TDIU claim, the Board notes that 
pursuant to the VCAA and its implementing regulations, VA 
must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A.  Consistent with 
this legislation and existing caselaw precedent, where as 
here there is unemployability, VA must obtain a competent 
medical opinion from an examiner, subsequent to his or her 
review of the record and/or a physical examination, to 
determine whether it is at least as likely as not that the 
veteran's service-connected disabilities alone render him 
unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5103A; see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  Accordingly, because to date VA 
has not solicited such an opinion, and in light of those of 
record that are discussed above, the Board finds that the 
physician who conducts the VA examination assessing the 
veteran's right knee, low back and right elbow conditions 
should comment on this issue.

Finally, the Board observes that during the March 2003 RO 
hearing, the veteran testified that he was awarded disability 
benefits from the Social Security Administration (SSA).  To 
date, VA has not attempted to associate these records with 
the claims folder.  This is significant because under the 
law, VA must obtain these outstanding SSA records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims, as listed on the cover 
page.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims listed on the cover page.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him in recent years for his right 
knee, left knee, low back, right elbow 
and psychiatric problems.  This should 
specifically include records of his 
treatment at the Charleston, South 
Carolina, VA Medical Center, dated since 
April 2004; and from Dr. Charles W. 
Bounds, dated since January 2003.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  The RO must issue the veteran a 
Statement of the Case (SOC) with respect 
to the claim for entitlement to service 
connection psychiatric disability, 
claimed as depression that is secondary 
to his service-connected physical 
disabilities.  In doing so the RO must 
specifically consider the VA evidence 
submitted by the veteran in April 2004, 
dated in April 2004.  The RO must also 
notify the veteran of the need to timely 
file a Substantive Appeal to perfect his 
appeal on this issue.

5.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for VA 
examination to determine the nature, 
extent, frequency and severity of his 
orthopedic and neurologic impairment 
related to service-connected low back 
disability; the nature, extent and 
severity of the veteran's right knee 
disability, as well as his service-
connected patellofemoral pain syndrome of 
the left knee; and address the 
onset/etiology of the veteran's right 
elbow disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

With respect to the veteran's low back 
disability, the examiner should identify 
all orthopedic pathology and express an 
opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm) of 
the veteran's lumbosacral spine.  The 
examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the spine.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if possible, 
the examiner should state whether the low 
back disability has been productive of 
any incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest prescribed 
by a physician or treatment by a 
physician, and if so, the frequency and 
duration of those episodes.  In addition, 
the examiner should state whether the 
condition is manifested by neurological 
impairment, and if so, identify any 
neurological symptoms and express an 
opinion as to their severity.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.

With respect to the veteran's right and 
left knee disabilities, all appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should reported in detail.  The examiner 
should state whether the veteran has 
rheumatoid arthritis of either knee, as 
well as whether he has osteoarthritis of 
each knee.  In addition, the examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his knees (to include 
with use or upon activity) as a result of 
the service-connected disabilities.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion on 
both flexion and extension.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  

Thereafter, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities, either alone or 
in the aggregate render him unable to 
secure or follow a substantially gainful 
occupation.  In offering this assessment, 
the examiner must comment on the 
impressions offered by private and VA 
examiners noted on pages five and six of 
this remand.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim.  In doing so, in 
readjudicating the veteran's right knee 
claims and in evaluating the nature and 
severity of his left knee disability, the 
RO must specifically consider VAOPGCPREC 
9-2004.

7.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

